Case 20-10553-CSS   Doc 967-1   Filed 09/08/20   Page 1 of 12




                EXHIBIT A
                  Case 20-10553-CSS          Doc 967-1        Filed 09/08/20        Page 2 of 12




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELA`JVARE


 In re:                                                               Chapter 7

 ART VAN FURNITURE,LLC,et al.,1                                       Case No. 20-10553(CSS)

                                     Debtors.                        (Jointly Administered)

                                                                      Re: Docket No. 880


             ORDER APPROVING STIPULATION RESOLVING REQUEST FOR
          ALLOWANCE AND PAYMENT OF ADMINISTRATIVE EXPENSE CLAIMS

           Upon consideration of the stipulation by and among the Alfred T. Giuliano, Chapter 7

Trustee (the "Trustee") ofthe debtors in the above-captioned chapter 7 cases (collectively, the

"Debtors") and Gowe Leasing Limited (together "Gowe" or "Claimant", collectively with the

Trustee, the "Parties"), regarding the resolution of the Parties' dispute over Gowe's asserted

administrative expenses, a copy of which stipulation is attached hereto as Exhibit 1 (the

"Stipulation"); and it appearing that the Court has jurisdiction regarding this matter pursuant to 28

U.S.C. §§ 1334 & 157 and the Amended Standing Order ofReference from the United States

District Court for the District of Delaware dated February 29, 2012; and it appearing that this

matter is core pursuant to 28 U.S.C. § 157(b)(2) and that the Court may enter a final order

consistent with Article III of the United States Constitution; and it appearing that venue is proper

pursuant to 28 U.S.C. §§ 1408 and 1409; and it appearing that due and adequate notice ofthe



'    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor's federal tax identification
     number, include: Art Van Furniture, LLC(9205); AVF Holding Company,Inc.(0291); AVCE,LLC(2509); AVF
     Holdings I, LLC (2537); AVF Holdings II, LLC (7472); AVF Parent, LLC (3451); Levin Parent, LLC (8052); Art
     Van Furniture of Canada, LLC (9491); AV Pure Sleep Franchising, LLC (8968); AVF Franchising, LLC (6325);
     LF Trucking, Inc.(1484); Sam Levin, Inc.(5198); and Comfort Mattress LLC(4463). The location ofthe Debtors'
     service address in these chapter 11 cases is: 6500 East 14 Mile Road, Warren Michigan 48092.




DOCS DE230547.1 05233/003
                 Case 20-10553-CSS           Doc 967-1       Filed 09/08/20   Page 3 of 12




Stipulation and the relief provided for herein has been given under the circumstances, and that no

other or further notice need be given; and after due deliberation and good and sufficient cause

appearing therefor; it is hereby

           ORDERED,ADJUDGED,AND DECREED THAT:

           1.         The Stipulation is APPROVED as set forth therein.

          2.          The Trustee is authorized and empowered to take all actions necessary or

appropriate to implement the relief granted in this Order and to effectuate the Stipulation.

           3.         Notwithstanding anything to the contrary in the Federal Rules of Bankruptcy

Procedure, this Order shall be effective immediately and enforceable upon its entry, and shall not

be subject to any stay in its implementation.

          4.          The Court shall retain jurisdiction and power with respect to all matters arising from

or related to the implementation ofthis Order and the Stipulation.




                                                         2
DOCS DE230547.1 05233/003
                  Case 20-10553-CSS   Doc 967-1   Filed 09/08/20   Page 4 of 12




                                          EXHIBIT 1
                                          Stipulation




DOCS DL230547.1 05233/003
               Case 20-10553-CSS              Doc 967-1        Filed 09/08/20         Page 5 of 12




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                            ) Chapter 7

ART VAN FURNITURE,LLC,et al.,l                                    ) Case No. 20-10553(CSS)

                                    Debtors.                      ) (Jointly Administered)


                   STIPULATION RESOLVING REQUEST FOR
         ALLOWANCE AND PAYMENT OF ADMINISTRATIVE EXPENSE CLAIMS

          This Stipulation (the "Stipulation") is entered into by and among Alfred T. Giuliano, the

chapter 7 trustee (the "Trustee") to the estates of the above-captioned debtors and debtors in

possession (the "Debtors"), and Gowe Leasing Limited ("Claimant," and together with the

Trustee, the "Parties"), by and through their respective undersigned counsel, based on the

following facts:

                                                   RECITALS

          A.      On March 8, 2020 (the "Petition Date"), each of the Debtors commenced a case

under chapter 11 of Title 11 of the United States Code (the "Bankruptcy Code"). The cases are

being jointly administered pursuant to Bankruptcy Rule 1015(b).

          B.      On April 6, 2020, the Court entered an order converting the chapter 11 cases to

chapter 7 [Docket No. 263], effective April 7, 2020 (the "Conversion Date"), and Alfred T.

Giuliano was appointed as the chapter 7 trustee [Docket No. 264].

          C.      The Trustee continued to operate the Debtors' businesses.

'    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor's federal tax identification
     number, include: Art Van Furniture, LLC (9205); AVF Holding Company, Inc. (0291); AVCE, LLC (2509);
     AVF Holdings I, LLC (2537); AVF Holdings II, LLC (7472); AVF Parent, LLC (3451); Levin Parent, LLC
    (8052); Art Van Furniture of Canada, LLC (9491); AV Pure Sleep Franchising, LLC (8968); AVF Franchising,
     LLC (6325); LF Trucking, Inc. (1484); Sam Levin, Inc. (5198); and Comfort Mattress LLC (4463). The
     location of the Debtors' service address in these chapter 11 cases is: 6500 East 14 Mile Road, Warren Michigan
    48092.



DOCS DE230503.2
             Case 20-10553-CSS           Doc 967-1      Filed 09/08/20     Page 6 of 12




       D.          The Debtors and the Claimant are parties to a lease of non-residential real

property located at 3823 Pearl Road, Medina, OH (Unit A)(the "Lease").

       E.          The Lease was rejected effective as of June 26, 2020.

       F.          On July 23, 2020, Claimant filed a proof of claim (Claim No. 3577, the "Proof of

Claim") with the Bankruptcy Court, asserting, among other things, a general unsecured claim in

the amount of $67,500.00.

        G.         On August 5, 2020, Claimant filed its Motion of Gowe Leasing Limited for the

Payment ofAdministrative Claim for Unpaid Rent [Docket No. 880](the "Administrative Claim

Motion") with the Bankruptcy Court, seeking, among other things, the allowance and payment

of: (a) a chapter 11 administrative expense claim in the amount of $6,147.00 (the "Chapter 11

Claim") and (b) chapter 7 administrative expense claim in the amount of $16,488.97 (the

"Chapter 7 Claim").

        H.         On August 13, 2020, the Bankruptcy Court entered its Final Orden (I) Authorizing

the Trustee to Use Cash Collateral, (II) Granting Adequate Protection to the P~epetition Secured

Parties, (III) Modifying the Automatic Stay, and (IV) Granting Related Relief(the "Final Cash

Collateral Order"). Pursuant to the Final Cash Collateral Order, the Trustee is authorized to

enter into this Stipulation and make the payments to the Claimant contemplated herein, subject to

the Budget(as defined in the Final Cash Collateral Order) and approval of the Bankruptcy Court.

        I.         The Parties have engaged in settlement discussions and negotiations, and now

seek to settle, compromise, and resolve their disputes relating to the Chapter 11 Claim, the

Chapter 7 Claim, and the Administrative Claim Motion.




                                                   2
DOCS DE:230503.2
            Case 20-10553-CSS           Doc 967-1     Filed 09/08/20    Page 7 of 12




                                          STIPULATION

       NOW,THEREFORE,the Parties, intending to be legally bound upon the joint execution

and Bankruptcy Court approval of this Stipulation, agree as follows:

       1.         Effective Date. The "Effective Date" of the Stipulation shall be the date the

Bankruptcy Court enters an order approving this Stipulation.

       2.         Allowance of Chapter 11 Claim. Upon the Effective Date, the Chapter 11 Claim

shall be compromised and allowed in the amount of $4,610.25 (the "Allowed Chapter 11

Claim").

       3.         Allowance of Chapter 7 Claim. Upon the Effective Date, the Chapter 7 Claim

shall be compromised and allowed in the amount of $12,366.73 (the "Allowed Chapter 7 Claim"

and,together with the Allowed Chapter 11 Claim, the "Allowed Administrative Claims")

       4.         Payment of Allowed Administrative Claims. The Allowed Chapter 11 Claim and

Allowed Chapter 7 Claim shall be via wire transfer pursuant to wire instructions provided by the

Claimant or in any other instance, by check, as follows: (i) fifty percent(50%) of the Allowed

Chapter 11 Claim and fifty percent (50%) of the Allowed Chapter 7 Claim shall be paid on or

before September 30, 2020; and (ii) the remaining fifty percent(50%)ofthe Allowed Chapter 11

Claim and the remaining fifty percent(50%)of the Allowed Chapter 7 Claim shall be paid on or

before October 31, 2020. The date that the Allowed Chapter 11 Claim and Allowed Chapter 7

Claim are both paid in full shall be referred to herein as the "Final Payment Date."

       5.         Security Deposit. Upon the Final Payment Date, the automatic stay shall be lifted

pursuant to section 362(d) of the Bankruptcy Code solely to allow the Claimant to immediately

setoff and apply any security deposit against its claim resulting from rejection ofthe Lease in full

and final satisfaction of any such claims.



                                                  3
DOGS DE230503.2
             Case 20-10553-CSS          Doc 967-1     Filed 09/08/20     Page 8 of 12




        6.         Withdrawal of Administrative Claim Motion.      Upon the Effective Date, the

Administrative Claim Motion shall be deemed withdrawn.

        7.         Withdrawal of Proof of Claim. Upon the Final Payment Date, the Proof of Claim

shall be deemed withdrawn with prejudice.

        8.         Release of Claims bX Claimant. Upon the Final Payment Date, the Claimant

irrevocably waives, releases, and discharges all claims, obligations, suits, judgments, remedies,

damages, demands, debts, rights, causes of action, and liabilities against the Trustee, the Debtors,

the Debtors' bankruptcy estates, the Debtors' affiliates and subsidiaries, and their respective

 present and former employees, agents, attorneys, consultants, financial advisors, and insurers

(each in their capacity as such)(collectively, the "Debtor Released Parties") that Claimant has,

 may have, or is entitled to assert, whether known or unknown, liquidated or unliquidated, fixed

 or contingent, foreseen or unforeseen, matured or unmatured, in law, equity, or otherwise,

 against the Debtor Released Parties based in whole or in part upon any act or omission,

 transaction, or occurrence taking place on or prior to the Effective Date in connection with the

 Debtors, the Trustee, and/or the above-captioned chapter 7 cases, including, but not limited to, in

 connection with the Lease, including common area maintenance, property taxes, insurance, and

 utilities, or any rejection damages that the Claimant may have pursuant to 11 U.S.C. § 365;

 provided, however, that nothing herein shall affect the Claimant's right under paragraph 4 of this

 Stipulation; provided further, that nothing herein shall be deemed to be a release of any claims or

 obligations of any Party arising under or in connection with this Stipulation.

        9.         Release of Claims by Trustee. Upon the Final Payment Date, the Trustee, in his

 capacity as chapter 7 trustee of the Debtors, irrevocably waives, releases, and discharges all

 claims, obligations, suits, judgments, remedies, damages, demands, debts, rights, causes of



                                                  4
 DOCS DE230503.2
               Case 20-10553-CSS           Doc 967-1     Filed 09/08/20      Page 9 of 12




action, and liabilities against Claimants that the Debtors or Trustee, individually or collectively,

have, may have or are entitled to assert, whether known or unknown, liquidated or unliquidated,

fixed or contingent, foreseen or unforeseen, matured or unmatured, in law, equity, or otherwise,

against the Claimant based in whole or in part upon any act or omission, transaction, or

occurrence taking place on or prior to the Effective Date; provided, however, nothing herein

shall be deemed to be a release of any claims or obligations of any Party arising under or in

connection with this Stipulation.

        10.        Notwithstanding the foregoing, or any other provision of this Stipulation,

the mutual releases granted by the Parties under paragraphs 8 and 9 of this Stipulation shall be

effective only upon approval by the Bankruptcy Court and final payment of the Allowed

Administrative Claims.

        1 1.       The person who executes this Stipulation by or on behalf of each respective Party

represents that he/she has been duly authorized and empowered to execute and deliver this

Stipulation on behalf of such Party.

        12.        In executing the Stipulation, each of the Parties represents and warrants, for itself,

that: (a) it does so with full knowledge of its available rights, (b) it is not relying and has not

relied upon any representations made by any person with regard to the Stipulation, other than any

written representations and agreements contained herein, (c) it has had available to it such

information as it or its counsel considered necessary to making an informed judgment

concerning the Stipulation, and(d)it has conducted such investigation as it or its counsel deemed

appropriate regarding the settlement and its rights and asserted rights in connection with the

matters that are the subject ofthe Stipulation.




                                                     5
DOCS DE:230503.2
              Case 20-10553-CSS          Doc 967-1      Filed 09/08/20   Page 10 of 12




        13.        The Claimant represents and warrants that it has not assigned any claims giving

rise to the Allowed Administrative Claims.

        14.        Each of the Parties shall each bear their own costs and expenses with respect to

this Stipulation.

        15.        This Stipulation constitutes the entire agreement between the Parties with respect

to the subject matter hereof, and all prior agreements, negotiations, and understandings with

respect to the subject matter hereof are canceled and superseded by the Stipulation.

        16.        This Stipulation may not be varied in its terms by an oral agreement or

representation and may be varied in its terms only by an instrument in writing of subsequent date

hereof executed by all of the Parties.

        17.        This Stipulation shall be governed by the internal laws of the State of Delaware

and shall be construed and interpreted in accordance with its laws, notwithstanding its conflict of

laws, principles or any other rule, regulation or principle that would result in the application of

any other state's law.

        18.        Should any provision of this Stipulation be held by any court of competent

jurisdiction to be illegal, invalid, or unenforceable for any reason, then the remaining portions of

this Stipulation will nonetheless remain in full force and effect, unless such portion of the

Stipulation is so material that its deletion would violate the obvious purpose and intent of the

Parties.

        19.        The Parties agree that no breach of any provision of this Stipulation can be

waived except in writing. The waiver of a breach of any provision of this Stipulation shall not be

deemed a waiver of any other breach of any provision hereof.




                                                    6
DOCS DE:230503.2
             Case 20-10553-CSS          Doc 967-1     Filed 09/08/20   Page 11 of 12




       20.         This Stipulation may be executed in multiple counterparts, any of which may be

transmitted by electronic mail, and each of which shall be deemed an original, but all of which

together shall constitute one and the same Stipulation.

                            [RemaindeN ofpage intentionally left blank)




                                                  7
DOCS DE:230503.2
            Case 20-10553-CSS   Doc 967-1      Filed 09/08/20   Page 12 of 12




Dated: September 8,2020           PACHULSKI STANG ZIEHL &JONES LLP

                                  /s/Colin R. Robinson
                                  Bradford J. Sandler(DE Bar No. 4142)
                                  Colin R. Robinson(DE Bar No. 5524)
                                  Peter J. Keane(DE Bar No. 5503)
                                  919 N. Market Street, 17th Floor
                                   Wilmington, DE 19801
                                   Telephone: (302)652-4100
                                  Facsimile: (302)652-4400
                                  Email:      bsandler@pszjlaw.com
                                              crobinson@pszjlaw.com
                                              pkeane@pszjlaw.com

                                   Counsel to Alfred T. Giuliano,
                                   Chapter 7 Trustee


                                   ASHBY & GEDDES,P.A.

                                  /s/Katharina Eagle
                                  Ricardo Palacio(DE No. 3765)
                                  Katharina Earle(DE No. 6348)
                                  500 Delaware Avenue, 8th Floor Wilmington,
                                  Delaware 19899
                                   Telephone:(302)654-1888
                                  Email: ~alacionashby~eddes.com
                                  Email: kearle(a~ashbygLeddes.com

                                   -and-

                                   John A. Polinko
                                   WICKENS HERZER PANZA
                                   35765 Chester Road
                                   Avon, OH 44011
                                   Telephone:(440)695-8041
                                   Email: jpolinko ,wickenslaw.com

                                   Attorneysfor Gowe Leasing Limited




                                           E
DOCS_DE:230503.2
